Crouch, J.
(dissenting). The decision about to be made not only deprives plaintiff of his judgment against the railway company, but also, and definitively, deprives the gas corporation of its right of contribution from the railway company under section 211-a of the Civil Practice Act, which ripened by the adjudication below. (Price v. Ryan, 255 N. Y. 16.) The unusual circumstances of the case bring doubts both as to the law and the expediency of the decision. Hence this dissent.
Holding that the doctrine of res ipsa loquitur applies to both defendants, the majority of the court finds in the cross-examination of one witness called by the plaintiff testimony which is said as matter of law to have negatived the inference of negligence by the railway company which otherwise might have been drawn from the surrounding circumstances. That witness was the general foreman of the fine department of the' railway company. The testimony was elicited by counsel for the railway company on what is held to have been strict cross-examination. Had the witness been called by the railway company and the same testimony given, the decision here would have been affirmance instead of reversal. The direct examination of the witness was devoted to showing general knowledge of potential danger by the railway company previous to the explosion. He was not questioned in regard to any specific defects nor as to any inspection subsequent to the explosion. Therefore, his testimony on cross-examination that his inspection after the explosion revealed no defect in the equipment *135was essentially a part of the case for the defense and the witness was the railway company’s own on that point. But even if that were not so, it does not necessarily follow that the testimony was conclusive. The settled — but much criticized — rule goes no further than preventing a party from impugning the credibility of his own witness by direct attack. The credibility of a witness is always a question for the jury, and the jury may accept a part of the testimony of the witness as true and disbelieve the rest. (Becker v. Koch, 104 N. Y. 394, 401; Carlisle v. Norris, 215 id. 400, 410; Title Guarantee & Trust Co. v. Pam, 232 id. 441, 454.) While no directly contradicting witness was called by plaintiff, there was evidence of many facts — aside from the fact of the accident itself — which tended to contradict and was inconsistent with the fact to which this witness testified. There was no error in sending the issue of negligence to the jury.
Doubt there is, also, in the ruling which permitted the railway company to withdraw at the close of the plaintiff's case. As to the gas corporation, error is arguable. As the case stood when the ruling was made, the gas corporation in the event of a joint judgment was entitled to contribution from the railway company. Therefore, if there was to be a verdict against itself, it had an interest in having it run also against the railway company. (N. Y. Consolidated R. R. Co. v. Massachusetts Bonding & Ins. Co., 193 App. Div. 438; affd., 233 N. Y. 547.)
The effect of the ruling was to prevent consideration by the jury of testimony adduced by the gas corporation tending to show negligence by the railway company. It is suggested, in view of the provisions of section 211-a of the Civil Practice Act, that the rule stated in many cases and recognized in the Bopp case no longer applies to actions of this character. If the ruling was erroneous, it was not, so far as the outcome of the trial is concerned, prejudicial. The verdict ran against both defendants. The right to contribution became choate. The evil of the ruling, however, was not spent. The decision about to be made, breaking up the joint judgment, could not be made if the testimony excluded from consideration by the ruling were in the case as against the railway company.
The court finds itself unable to prevent this injustice to the gas corporation because of the paramount right of the plaintiff to its judgment against that defendant. But whether the holding in Price v. Ryan (supra) goes so far is doubtful. The appellant there had no adjudicated right to contribution. Here there is such a right. Under such circumstances it seems that the course to be pursued is indicated by the decision in U. S. Printing & *136Lithograph Co. v. Powers (233 N. Y. 143). I think the judgment should be affirmed as to both defendants; but if the view of the majority is right on the main point, then there should be a reversal as to both defendants and a new trial.
Judgment and order reversed on the law as to the appellant International Railway Company and a new trial granted as to that appellant, with costs to the appellant to abide the event. Judgment and order affirmed, with costs as to the appellant Iroquois Gas Company.